Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.473 Filed 06/14/21 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

DAPHNE REED
                                                                      Case No. 18-13990
                       Plaintiff,

                            v.                                        SENIOR U. S. DISTRICT JUDGE
                                                                      ARTHUR J. TARNOW
DELTA AIR LINES, INC.

                     Defendant.

                                                        /

        ORDER GRANTING DEFENDANT’S MOTION TO SUMMARY JUDGMENT [13]

             On December 2, 2019, Plaintiff Daphne Reed, a flight attendant, filed this

    disability discrimination case against her current employer, Defendant Delta

    Airlines, Inc., for placing her on probation in violation of the Family Medical

    Leave Act (FMLA) and the American with Disabilities Act (ADA). Specifically,

    Plaintiff’s Complaint [1] alleges Interference with her FMLA rights (Count I),

    Retaliation under FMLA (Count II), Retaliation under ADA (Count III), and

    Hostile Work Environment under ADA (Count VI)1.

             On January 15, 2021, Defendant filed a Motion for Summary Judgment

    [13]. Plaintiff filed a Response [15] on February 26, 2021. Defendant filed a Reply


1
    Plaintiff voluntary dismissed her age discrimination and Title VII claims under counts IV, V, and VII.


                                                    Page 1 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.474 Filed 06/14/21 Page 2 of 16




 [17] on March 12, 2021. The Court held a hearing on the Motion [13] on June 11,

 2021. For the reasons stated below, the Court GRANTS Defendant’s Motion for

 Summary Judgment [13].

                               FACTUAL BACKGROUND

          a. Plaintiff’s work history and illness

       Plaintiff worked as a Flight Attendant for Northwest Airlines until the

company merged with Defendant Delta Airlines, Inc. in 2009. (ECF No. 13-2,

PageID.100, 102-03). In 2010, she was diagnosed with Deep Vein Thrombosis

(DVT), an illness that caused a blood clot to form in her left leg. (Id. at 103). Plaintiff

underwent surgery to have the blood clot removed from her deep vein, as a result,

she developed venous stasis, a chronic vein issue which causes bad circulation. (Id.

at 100). Plaintiff chronically experiences leg swelling and pain and often cannot sit

or stand for long periods of time. (Id. at 100-01).

       Plaintiff’s illness flares-up intermittently, requiring her to call out sick from

work. (Id. at 109). As a result, she has had 12 weeks of intermittent FMLA leave

approved every year since 2010. (Id.). FMLA leave lasts for only 12 months.

Therefore, Plaintiff must seek approval for re-certification each year by providing

updated medical documentation.




                                      Page 2 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.475 Filed 06/14/21 Page 3 of 16




         b. Delta’s Policies

      Delta requires that its employees sign-in at the airport for a flight at least one

hour before a domestic flight and one-and-a-half hours before an international flight.

(Id. at 103). Additionally, an employee who will be absent needs to call in at least

three hours before their sign-in time. (Id.). An employee who is using FMLA leave

for an absence is required to state so when they call in. Furthermore, if the employee

is initiating a new FMLA claim, they must also call Sedgwick, Delta’s third-party

administrator, on the same day. (Id. at 107).

      Late sign-ins and absences not covered by FMLA, are considered

“unaccountable” and are placed on an employee’s reliability record. (ECF No. 13-2,

PageID.148). If an employee accrues several late sign-ins and/or unaccountable

absences, Delta may take one of several disciplinary actions against them: Verbal

Coaching, Written Coaching, Corrective Action Notice, and Final Corrective Action

Notice. (ECF No. 13-5); (ECF No. 13-3, PageID.134). Each action remains on an

employee’s file for 12, 18, 24, and 36 months, respectively. (Id.). The coachings are

considered “counseling session[s]” from an employee’s supervisor about issues in

their work performance, while notices are given if an employee fails to show

improvement from previous coaching or commits a serious infraction. (Id.). A Final

Corrective notice may result in a review for termination. (Id.).



                                    Page 3 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.476 Filed 06/14/21 Page 4 of 16




            c. Plaintiff’s absences and discipline

         Plaintiff has been issued several coachings and one Corrective Action Notice,

due to her absences and late-sign ins. (ECF No. 13-8). Plaintiff, however, disputes

three absences that she claims should have been covered by FMLA, and not counted

against her.

         July 21, 2017 absence. Prior to this date, Plaintiff had an open FMLA claim

which ran from December 9, 2016 to May 26, 2017. (ECF No. 13-12). Plaintiff did

not send in medical documentation to re-certify her claim. (ECF No. 13-14,

PageID.266). Despite this, Plaintiff experienced a flare-up on this date and called in

sick. (ECF No. 13-15, PageID.272). Because Plaintiff did not have an approved

FMLA claim on file, Delta recorded this against her as an unaccountable absence.

(Id.).

         August 31, 2017 absence and late call-in. Still without a certification, Plaintiff

called in sick on this day. (ECF No. 13-14, PageID.266). Additionally, Plaintiff did

not call at least three hours before her sign-in time, as required by policy. (ECF No.

13-15, PageID.271). Because she did not have an approved FMLA claim and her

call-in was late, Delta recorded this as an unaccountable absence. As a result,

Plaintiff received a Written Coaching on September 16, 2017. (ECF No. 13-12,

PageID.172). During the coaching session, Plaintiff agreed that she needed to work



                                       Page 4 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.477 Filed 06/14/21 Page 5 of 16




on her reliability. (Id.). Plaintiff also submitted updated medical documentation and

for July 16, 2017 to July 16, 2018. (ECF No. 16-3, PageID.448-450). Delta then

approved Plaintiff for FMLA leave for August 31, 2017 to July 16, 2018. (ECF No.

15-4, PageID.346). However, Delta did not retroactively cover Plaintiff’s August

31st absence, because she was late signing in. (ECF No. 13-4, PageID.264). Plaintiff

appealed this decision and the appeal was denied on December 18, 2017. (ECF No.

13-19).

      October 2, 2017 absence and late call-in. On this date, Plaintiff called in sick

during a multi-day international flight trip. On the call, Plaintiff requested FMLA

leave. However, the administrator did not hear her mention FMLA, resulting in her

request being denied. (ECF No. 13-2, PageID.113). After several back and forth

phone calls, a Delta administrator found the record of the original phone call,

confirmed that Plaintiff requested FMLA leave, and ultimately approved her leave

on January 1, 2018. (Id. at 112-13). Prior to this approval, Plaintiff received an

Informal Verbal Coaching on November 14, 2017. (ECF No. 13-8, PageID.171).

The report states that the purpose of the coaching was for her late sign-in and that

Plaintiff told her supervisor that her absence would be approved for FMLA by

Sedgwick. (Id.).




                                    Page 5 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.478 Filed 06/14/21 Page 6 of 16




      On March 5, 2019, Plaintiff received a Corrective Action Notice for three

absences and five late sign-ins on her previous 12-month reliability record. (ECF

No. 13-22). Although her previous coachings were referenced on the notice, it does

not state that she received the notice because of her previous coachings. (Id.). The

notice was active on her record for 24 months and prevented Plaintiff from

transferring and seeking a promotion while it was active. (ECF No. 13-22). The

notice expired on March 5, 2021. (ECF No. 13-8, PageID.171). Plaintiff still works

for Delta.

      Plaintiff a launched an EEOC claim for discrimination and received a notice

of no findings on September 26, 2018. (ECF No. 13-23). Plaintiff sues claiming that

her disciplinary actions were an interference with and/or a retaliation against her

FMLA leave requests. She also claims that Delta created a hostile work environment,

which caused her to be diagnosed with anxiety and depression. (ECF No. 13-2,

PageID.102).

                                LEGAL STANDARD

      Defendant moves for summary judgment on all claims. Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56

(a). The moving party has the burden of establishing that there are no genuine issues



                                    Page 6 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.479 Filed 06/14/21 Page 7 of 16




of material fact, which may be accomplished by demonstrating that the nonmoving

party lacks evidence to support an essential element of its case. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). A genuine issue for trial exists if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                      ANALYSIS

   I.      Count I: FMLA Interference

        To establish a FMLA interference claim, Plaintiff must show that: “(1) she

was an eligible employee; (2) her employer was a covered employer; (3) she was

entitled to leave under the FMLA; (4) she gave her employer notice of her intent to

take leave; and (5) her employer denied her FMLA benefits or interfered with FMLA

benefits or rights to which she was entitled.” Crawford v. JP Morgan Chase & Co.,

531 F. App’x 622, 625 (6th Cir. 2013) (internal citations omitted). Where “an

employer interferes with the FMLA-created right to medical leave or to

reinstatement following the leave, a violation has occurred, regardless of the intent

of the employer.” Marshall v. The Rawlings Co. LLC, 854 F.3d 368, 384 (6th Cir.

2017) (internal citation and quotation marks omitted). “An employer may require

that [an] eligible employee obtain subsequent [medical] re-certifications on a

reasonable basis.” Graham v. BlueCross BlueShield of Tenn., Inc., 521 F. App’x



                                    Page 7 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.480 Filed 06/14/21 Page 8 of 16




419, 423 (6th Cir. 2013) (citing 29 U.S.C. § 2613(e)) (emphasis in original). If the

employee fails to provide the requested certification, the employer may deny the

employee’s request for FMLA leave. Id.


      Plaintiff’s FMLA interference claim fails, because she cannot show that she

was entitled to leave under the FMLA and that Delta denied her FMLA benefits to

which she was entitled. Donald v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir. 2012).

Defendant correctly argues that Plaintiff was denied FMLA approval for her

absences on July 21, 2017 and August 31, 2017, because she did not have an active

medical certification at the time of her absence. The record shows that Plaintiff had

a medical certification for FMLA leave from December 9, 2016 to May 26, 3017.

(ECF No. 13-12). The document approving this certification explicitly states that if

Plaintiff’s leave needed to be modified or extended beyond what was currently

approved, then her doctor would need to provide additional or updated

documentation. (Id.).


      Plaintiff claims that she did not have medical coverage in July and August,

because her flare-ups were unexpected. However, this seems doubtful, considering

that she suffers from a chronic condition, for which she has sought FMLA leave

every year since 2010. (ECF No. 13-2, PageID.109). Furthermore, an alleged



                                    Page 8 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.481 Filed 06/14/21 Page 9 of 16




unexpected flare-up for a chronic condition is insufficient to show extenuating

circumstances preventing her from re-certifying within the intervening two months.

See 29 C.F.R. § 825.302 (d) (“[w]here an employee does not comply with the

employer's usual notice and procedural requirements, and no unusual circumstances

justify the failure to comply, FMLA–protected leave may be delayed or denied.).

      Plaintiff additionally argues that once Defendant approved her medical

certification from August 31, 2017 to July 16, 2018, her August 31, 2017 absence

should have been retroactively approved for FMLA leave. However, the record

shows that Plaintiff called her absence in late and therefore failed to comply with

Defendant’s attendance policies. Under FMLA regulations, an employer may

“condition FMLA-protected leave upon an employee’s compliance with the

employer’s   usual   notice   and    procedural    requirements,   absent   unusual

circumstances.” Srouder v. Dana Light Axle Mfg., LLC, 725 F.3d 608, 614 (6th Cir.

2013); see also Cundiff v. Lenawee Stamping Corp., 597 F. App'x 299, 300 (6th Cir.

2015) (finding that an employee was not entitled to FMLA leave rights when he

failed to comply with the employer’s attendance procedural requirements). Plaintiff

admitted during her deposition that she knew—and did not comply with—

Defendant’s attendance policies, which justifies Defendant’s refusal to approve her

FMLA leave. (ECF No. 13-2, PageID.107, 117-18).



                                    Page 9 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.482 Filed 06/14/21 Page 10 of 16




         Plaintiff additionally claims that the initial denial and delayed approval of her

FMLA leave on October 2, 2017 was an interference in her benefits, because the

Corrective Action Notice (“CAN”) was partially based on the Informal Verbal

Coaching she received from this absence, making it a “faux” approval. First,

Defendant does not dispute that Plaintiff was entitled to, but was incorrectly denied

FMLA approval for October 2nd. Nevertheless, the mistake was corrected, and her

October 2nd absence has since been covered by FMLA. Second, although Plaintiff’s

CAN does mention the Informal Verbal Coaching, this coaching specifically states

that it addressed her five-minute late sign-in, not her absence. (ECF No. 13-8,

PageID.171). Although Plaintiff’s FMLA leave for October 2nd was delayed, for the

reasons just stated, there is no evidence that Defendant interfered with her rights or

used her leave as a basis for her CAN. This claim is denied.

   II.      Count II & III: Retaliation under FMLA and ADA

            a. FMLA Retaliation


         To establish her prima facie case of FMLA retaliation, Plaintiff must show

that (1) she engaged in FMLA-protected activity; (2) Delta knew that she was

exercising FMLA rights; (3) she suffered an adverse employment action; and (4)

there was a causal connection between the FMLA-protected activity and the adverse

employment action. Seeger v. Cincinnati Bell Tel. Co., 681 F.3d 274, 283 (6th Cir.


                                      Page 10 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.483 Filed 06/14/21 Page 11 of 16




2012). Once Plaintiff satisfies her prima facie case, the burden shifts to Defendant

to provide a legitimate, non-discriminatory reason for the adverse employment

action. The burden then returns to Plaintiff to show that Defendant’s proffered

reason is pretextual. Id. at 285.


      Plaintiff claims that her protected activity—absences on July 21, 2017,

August 31, 2017, and October 2, 2017—unlawfully formed the basis for Defendant’s

adverse employment action against her—a 24-month Corrective Action Notice

(“CAN”). Defendant argues that there is no causal connection between these

unaccountable absences and the CAN, which was issued two years later on March

5, 2019. The record supports this argument.


      First, there is no temporarily proximity between the 2017 absences and the

2019 CAN. Nevertheless, even if temporal proximity could be proven, “temporal

proximity alone is rarely, if ever, sufficient to establish causation” and “[t]here

generally must be other indicia of retaliatory conduct.” Sensabaugh v. Halliburton,

937 F.3d 621, 630 (6th Cir. 2019). Second, the CAN states that it was issued based

on a limited “review of [Plaintiff’s] previous twelve-month reliability record[,]”

which “reflects three days sick on one occasion and five times tardy.” (ECF No. 22).

Third, although the CAN references her previous verbal and written coachings on



                                    Page 11 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.484 Filed 06/14/21 Page 12 of 16




November 14, 207 and September 16, 2017, there is no evidence that either of them

caused her CAN.


      Further, Delta presents a legitimate, non-discriminatory reason for each

disciplinary action against Plaintiff. The Written Coaching Plaintiff received on

September 16, 2017 was for a failure to cover and late sign-in on August 31, 2017.

(ECF No. 13-8, PageID.172). Plaintiff does not dispute that she was late calling in

her absence on this date. (ECF No. 13-2, PageID.118). On November 14, 2017,

Plaintiff received an informal verbal coaching for again calling in late for her

absence on October 2, 2017. Plaintiff again does not dispute this. (ECF No. 13-8,

PageID.171). Lastly, Plaintiff’s CAN on March 5, 2019 was based on three sick days

and five late sign-ins that Plaintiff does not dispute. Therefore, Plaintiff has failed to

show pretext or any evidence “from which the jury could reasonably reject [the

defendant’s] explanation and infer that the defendant intentionally discriminated

against [her].” Clark v. Walgreen Co., 424 Fed. Appx. 467, 474 (6th Cir. 2011)

(unpublished). Defendant is entitled to summary judgment on this claim.

          b. ADA Retaliation


      To establish a prima facie case of retaliation, Plaintiff must show that: 1) she

availed herself of a protected right under the Act; 2) her employer knew she availed



                                     Page 12 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.485 Filed 06/14/21 Page 13 of 16




herself of that right; 3) she suffered an adverse employment action; and 4) there was

a causal connection between the exercise of her rights under the Act and the adverse

employment action. See, e.g., Baker v. Windsor Republic Doors, 414 F. App’x 764,

776 (6th Cir. 2011). Once a prima facie case is shown, Defendant must then “prove

by a preponderance of the evidence that the employment decision would have been

the same absent the protected conduct.” Sowards v. Loudon Cnty., Tenn., 203 F.3d

426, 431 (6th Cir. 2000). After which, Plaintiff may “show that the proffered reason

was not its true reason but merely a pretext for retaliation.” Harris v. Metro. Gov't

of Nashville & Davidson Cnty., Tenn., 594 F.3d 476, 485 (6th Cir. 2010).


      Plaintiff claims that her FMLA leave requests, or at the least her calls in sick,

should be construed as requests for accommodation under the ADA. The Sixth

Circuit in an unpublished opinion and at least one other court in our district agree

with this contention. Hurtt v. Int'l Servs., Inc., 627 F. App'x 414, 423 (6th Cir. 2015)

(holding that FMLA requests are protected acts); Anderson v. Detroit Transportation

Corp., 435 F. Supp. 3d 783, 799 (E.D. Mich. 2020) (“[r]equesting accommodation

for a ‘serious health condition,’ qualifying for FMLA leave, can serve as a ‘protected

activity’ under the ADA.”). The Court follows this circuit’s persuasive precedent

and constitutes Plaintiff’s FMLA requests as protected activity under the ADA.




                                    Page 13 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.486 Filed 06/14/21 Page 14 of 16




      Despite this, for the same reasons outlined under the FMLA retaliation claim,

this claim fails because Plaintiff has neither sufficiently shown a causal connection

between her leave requests and her disciplinary actions nor countered Defendant’s

legitimate and non-discriminatory reasons for its adverse actions.

   III.   Count VI: ADA Hostile Work Environment

      Plaintiff similarly fails to show sufficient evidence in support of her hostile

work environment claim. To establish an ADA hostile work environment claim,

Plaintiff must prove that: “(1) she was disabled; (2) she was subject to unwelcome

harassment; (3) the harassment was based on her disability; (4) the harassment

unreasonably interfered with her work performance; and (5) the defendant either

knew or should have known about the harassment and failed to take corrective

measures.” Trepka v. Bd. of Educ., 28 Fed. Appx. 455, 460–61 (6th Cir. 2002). The

alleged conduct must be “sufficiently severe or pervasive to create an objectively

hostile or abusive working environment,” such that “a reasonable person would find

[the environment] hostile or abusive.” Harris v. Forklift Sys., Inc., 114 S. Ct. 367,

370 (1993). Plaintiff must also subjectively perceive the environment as abusive. Id.


      Plaintiff must show that she was “ridiculed or insulted because of [her]

disability to the point that it ‘permeated’ [her] work environment.” Hardenburg v.

Dunham's Athleisure Corp., 963 F. Supp. 2d 693, 707-08 (E.D. Mich. 2013); see


                                   Page 14 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.487 Filed 06/14/21 Page 15 of 16




also Wheeler v. Jackson Nat'l Life Ins. Co., 159 F. Supp. 3d 828, 860 (M.D. Tenn.),

aff'd, 666 F. App'x 453 (6th Cir. 2016) (holding that “constant interactions in

condescending and intimidating tones,” “regular ridicule and negative comments,”

and deprivation of FMLA rights, inter alia, did not constitute a hostile work

environment). Plaintiff’s allegations fail to meet this standard.

      Plaintiff argues that she was “punished” for making accommodation requests,

has been frustrated that her “due diligence” is required to correct her FMLA claims,

is concerned that her work performance is under a microscope due to being placed

on probation, and is experiencing anxiety and depression as a result of her work

environment. (ECF No. 15, PageID.331); (ECF No. 13-2, PageID.130-32). Putting

aside the fact that being placed under a “microscope” is a non-discriminatory and

justifiable consequence of being placed on a workplace probation, when taking

Plaintiff’s subjective allegations as true, her experience does not even reach the level

of being “merely offensive,” let alone severely abusive, discriminatory, “physically

threatening”, or “humiliating.” Harris, 114 S. Ct. at 370. (listing examples of abusive

behavior and reaffirming that “merely offensive” conduct is not actionable under

hostile work environment claim). Furthermore, Plaintiff’s frustration alone in

discussing her FMLA leave with Sedgwick and Delta representatives cannot

constitute harassment. E.E.O.C. v. Ford Motor Co., 782 F.3d 753, 768 (6th Cir.



                                    Page 15 of 16
Case 2:18-cv-13990-AJT-MKM ECF No. 19, PageID.488 Filed 06/14/21 Page 16 of 16




2015) (“meetings do ‘not constitute harassment simply because they cause the

employee distress.’ (quoting Keever v. City of Middletown, 145 F.3d 809, 813 (6th

Cir.1998))). Defendant is therefore entitled to granted summary judgment on this

claim.

                                 CONCLUSION

         IT IS ORDERED that Defendant’s Motion for Summary Judgment [13] is

GRANTED.

         IT IS FURTHER ORDERED that this case is CLOSED.

         SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: June 14, 2021                 Senior United States District Judge




                                 Page 16 of 16
